     Case 4:19-cr-40021-SOH Document 4           Filed 04/21/21 Page 1 of 2 PageID #: 31




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA


UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                    Case No. 4:19-cr-40021


MALAYA WELCH                                                                      DEFENDANT

                                            ORDER

         Before the Court is pro se Defendant Malaya Welch’s Motion for Early Termination of

Supervised Release. ECF No. 2. The government has filed a response. ECF No. 3. The Court

finds the matter ripe for consideration.

         On September 25, 2018, Defendant was named in a seven-count Indictment filed in the

Southern District of Texas. ECF No. 1, p. 14. On October 29, 2018, pursuant to a plea agreement,

Defendant pleaded guilty to conspiracy to transport an undocumented alien within the United

States, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii), 1324(a)(1)(A)(v)(I), and 3214(a)(1)(B)(i).

On April 15, 2019, Defendant was sentenced to time served (20 days) and three (3) years of

supervised release. ECF No. 1, pp. 19-25. On November 14, 2019, the jurisdiction of Defendant

was transferred from the Southern District of Texas to this Court.

         On March 9, 2021, Defendant filed the instant motion.        Defendant requests early

termination of her supervised release, citing her good behavior since her release from

imprisonment and medical issues. Defendant states that she has complied with all requirements

of her supervised release.

         The United States Probation Office (“USPO”) has notified the Court that Defendant has

maintained full-time employment, complied with all conditions of supervised release, and bettered

herself through outpatient services. The USPO also notes that Defendant has no criminal history
  Case 4:19-cr-40021-SOH Document 4                  Filed 04/21/21 Page 2 of 2 PageID #: 32




other than the instant offense, which demonstrates that the instant offense was an isolated event.

Defendant has served approximately twenty-four months (24) of the imposed thirty-six months of

supervised release.

       A district court may terminate supervised release “if it is satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. Section 3553(a) factors include, among others, the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.

       The Court finds that, after consideration of the above-referenced factors, the instant motion

(ECF No. 2) should be and hereby is GRANTED based upon Defendant’s conduct and the

interests of justice. Defendant’s term of supervised release is hereby terminated.

       IT IS SO ORDERED, this 21st day of April, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
